REASONS FOR ALLOWANCE

Claims 1-6, 8-13 and 15-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 recites the limitation “wherein calculating the size of the ghost cache comprises determining an amount of storage space required to store statistics for each data element, and multiplying the amount of storage space by a number of data elements that are frequently accessed; and altering the size of the ghost cache as the amount of frequently accessed data changes”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0063, 0097-98 and FIG. 16].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art includes:
Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of frequently accessed pages and the size of each FAT page, but does not teach the FAT pages storing statistics on data elements in the cache and recently evicted from the cache. 
Jannyavula Venkata et al. (U.S. Patent No. 9842060) which teaches maintaining statistics on the total number of program and erase operations of a cache and the total number of program/erase operations allowed during garbage collection in a time period but does not teach calculating the size of a ghost cache by multiplying the space required to store the statistics by a number of frequently accessed data elements.
Claims 2-6 depend from claim 1, and are rejected for at least the same reasons as claim 1. Claims 8 and 15 contain similar limitations to claim 1, and are rejected for at least the same reasons as claim 1. Claims 9-13 depend from claim 8, and are rejected for at least the same reasons as claim 8. Claims 16-20 depend from claim 15, and are rejected for at least the same reasons as claim 15.
Claim 21 recites the limitation “A method for maintaining statistics for data elements in a cache, […] 
maintaining, within the lower performance portion, a ghost cache containing statistics for the following: data elements that are currently contained in the heterogeneous cache, and data elements that have been demoted from the heterogeneous cache within a specified time interval; 
calculating a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache, wherein calculating the size of the ghost cache comprises multiplying an amount of storage space required to store statistics for each data element, by a number of data elements that are frequently accessed”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0063, 0097 and FIG. 16].  Said limitations, in combination with the other recited limitations of claim 21, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of frequently accessed pages and the size of each FAT page, but does not teach the FAT pages storing statistics on data elements in the cache and recently evicted from the cache. 
Jannyavula Venkata et al. (U.S. Patent No. 9842060) which teaches maintaining statistics on the total number of program and erase operations of a cache and the total number of program/erase operations allowed during garbage collection in a time period but does not teach calculating the size of a ghost cache by multiplying the space required to store the statistics by a number of frequently accessed data elements.
Zayas et al. (U.S. PGPub No. 2013/0242425) which teaches ghost recency list containing metadata entries for cache entries recently evicted from a portion of the cache, but does not teach metadata entries for cache entries evicted from the cache within a specified time interval. 
Claims 22-24 depend from claim 21, and are considered allowable for at least the same reasons as claim 21. Claim 25 contains similar limitations to claim 21, and is considered allowable for at least the same reasons as claim 21.

Response to Arguments
Applicant’s arguments, see page 11, filed 5/20/22, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 15 has been withdrawn. 

Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133